DETAILED ACTION
This action is responsive to the amendment received 02 June 2021.  The amendment has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	The prior objection to claim 1 is withdrawn in view of Applicant’s amendment. 

Claim Rejections - 35 USC § 112
	The prior §112 rejection is withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. (US 2016/0043341) in view of Yamazaki et al. (US 2005/0073243), all of record.
(Re Claim 1) Heo teaches an organic light-emitting display device comprising (see Fig. 8 and supporting text): 
a substrate (810) including a display area (Fig. 8) and an edge area surrounding the display area (edge/perimeter of 810, not shown but implicit, e.g. see Yamazaki Figs. 2A, 4, 5A, 5B), wherein in the display area, sub-pixels (see Fig. 8, also refer to corresponding subpixels SP1/SP2 designated in Figs. 2, 3, and 5A-5F) are arranged in a matrix and include an emission area and a non-emission area around the emission area (emission area 850, non-emission area surrounds emission area); 
a driving thin film transistor (830) in each sub-pixel on the substrate, including at least an electrode (834); 
an auxiliary electrode (820) in a non-emission area of the sub-pixel; 

an organic light-emitting diode (OLED) (850) in the emission area, the organic light-emitting diode including an anode (851) electrically connected to the driving thin film transistor (830), a cathode (853), and an organic light-emitting layer (852) between the anode and the cathode (Fig. 8); and 
a protruding layer (880) on the insulation stack, the protruding layer being from an anode dummy pattern at least partially in the same layer (842) as the anode and disposed on the organic insulation film (890),
wherein the protruding layer (880) includes a first protruding pattern protruding into the first hole to overlap an upper surface of the auxiliary electrode (820) with a first vertical gap (870) between the first protruding pattern and the upper surface of the auxiliary electrode, and 
wherein the cathode (853) contacts the upper surface of the auxiliary electrode (820) at least within the first vertical gap (Fig. 8).
	Heo is silent regarding the material for layer 842.  One of ordinary skill in the art would be motivated to look to related art to teach appropriate materials for Heo’s OLED display where Heo is silent.  Related art from Yamazaki similarly teaches an OLED display and discloses the corresponding layer (16a or 16a+16b in Fig. 1A) is an inorganic material.  In view of Yamazaki, one of ordinary skill in the art would find it obvious to use an inorganic material for Heo’s layer 842 as selecting a known material based on its suitability for its intended use is obvious. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  Furthermore, categorically the material may either be an inorganic or an organic material (also noted by 
(Re Claim 6) wherein the first vertical gap (gap at 870) is formed by removing the inorganic insulation film on the upper surface of the auxiliary electrode.
Claim 6 is a product-by-process claim.  A product-by-process claim is a product claim. Applicant has merely chosen to define the claimed product by the process by which it was made.  It has been well established that process limitations do not impart patentability to an old/obvious product.  Process limitations are significant only to the extent that they distinguish the claimed product over the prior art product.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir.1985).  In this case, the claimed gap need not be formed by the process of removing the inorganic insulation film and may be formed by any sequence of steps.  The required structure is a gap, regardless of how it was formed or whatever materials previously occupied the space. Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).
(Re Claim 7) wherein the auxiliary electrode is located in the same layer as a source electrode or a drain electrode of the driving thin-film transistor (Fig. 8, source/drain electrodes are 834, in the same layer as 820).
(Re Claim 8) wherein the first protruding pattern (880) has a flat shape in the first hole substantially parallel to the upper surface of the auxiliary electrode (820, see Fig. 8).
(Re Claim 9) wherein the organic light-emitting layer (852) is disposed on the upper surface of the auxiliary electrode (820) at a region that does not overlap the first protruding pattern (880) and the .

Claims 17, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. (US 2016/0043341) in view of Yamazaki et al. (US 2005/0073243) as applied above, and further in view of Bang et al. (US 2012/0208311), all of record.
(Re Claim 17) further comprising an interlayer insulation film (832 or 841 or the combination 832+841) under the inorganic insulation film (842), wherein flattened portions of a source electrode and a drain electrode (843) of the driving thin film transistor (830) are on an upper surface of the interlayer insulating film (832). Heo, however, does not specifically disclose wherein an active layer and a gate electrode of the driving thin film transistor are covered by the interlayer insulation film. Attention is brought to the Bang reference, which discloses a similar light-emitting display device (Fig. 4) comprising a substrate (100) including a display area (Fig. 1, 12) and an edge area (Fig. 1, 14) surrounding the display area (Fig. 1, 12), wherein in the display area (Fig. 1, 12), subpixels are arranged in a matrix (see Fig. 1) and include an emission area (left side of Fig. 4) and a non-emission area (right side of Fig. 4) around the emission area (left side of Fig. 4), a driving thin film transistor (102/104/106) in each sub-pixel on the substrate (100), including at least an electrode (106); an auxiliary electrode (106c) in the non-emission area of the sub-pixel (right side of Fig. 4); an insulation stack (108) having a first hole exposing the auxiliary electrode (106c); and an organic light-emitting diode (OLED) (109/111/113) in an emission area (left side of Fig. 4), the organic-light emitting diode (109/111/113) including an anode (109) electrically connected to the driving thin film transistor (102/104/106), a cathode (113), and an organic light-emitting layer (111) between the anode (109) and the cathode (113). Bang further discloses an interlayer insulation film (105) under the insulation stack (108), wherein flattened portions of a source electrode and a drain electrode (106) of the driving thin film transistor (102/104/106) are on an upper surface of the interlayer insulation film (105), and an active layer (102) and a gate electrode (104) of the driving thin film transistor (102/104/106) are covered by the interlayer insulation film (105). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the organic light-emitting display device disclosed by Heo to include wherein an active layer and a gate electrode of the driving thin 
It is noted the difference is essentially whether a top gate or bottom gate TFT integration is used in the OLED display and while Heo discloses a bottom gate arrangement, Bang discloses a top gate arrangement.  Furthermore, the prior art teaches these are obvious and well-known1, art-recognized alternatives for forming the TFTs in OLED displays.
(Re Claim 18) Bang discloses wherein the auxiliary electrode (106c) is located in the same layer as the flattened portions of the source electrode and drain electrode (106) of the driving thin-film transistor (102/104/106).
(Re Claim 22) Heo discloses the organic light-emitting display device of claim 1. Bang further discloses a pad electrode (Fig. 1, 50) in the edge area (14). Neither Heo nor Band specifically discloses wherein the auxiliary electrode is located in the same layer as the pad electrode in the edge area. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the organic light-emitting display device disclosed by Heo and Bang to include wherein the auxiliary electrode is located in the same layer as the pad electrode in the edge area, since forming various electrodes in the layer simplifies that manufacturing process by requiring fewer deposition, masking, and etching steps.

Allowable Subject Matter
Claim 5 is allowed.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection necessitated by the amendment.  The rejection above is updated in view of the amended claims. Heo is still applicable because the claimed insulation stack is still met by the layers above layers previously relied upon in the prior rejection of the original claim.  It appears Heo may be 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is cited on the PTO-892.  The additional cited art teaching details of OLED displays having stacks of insulation layers with holes, auxiliary electrodes, and TFTs.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997.  The examiner can normally be reached on M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERIK T. K. PETERSON/             Primary Examiner, Art Unit 2822                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For example see Kang et al. (US 2015/0129844), Figs. 3 and 8; also see Chu et al. (US 2007/00090420), Figs. 5C and 7E; also see Kim et al. (US 2015/0123084), Figs. 3A-3B.